Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE TITLE:
The title has been amended to read as follows:
--MAGNETIC HEAD AND MAGNETIC RECORDING DEVICE HAVING MAGNETIC LAYERS AND NONMAGNETIC LAYERS BETWEEN SHIELD AND MAGNETIC POLE--.

Drawings
The drawings were received on 16 May 2022.  These drawings are accepted.

Reasons for Allowance
Claims 3-5 and 9-10 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments/remarks filed 16 May 2022 have been found to be persuasive and the claims are allowable over the prior art of record for the reasoning provided therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688